Citation Nr: 1821119	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-43 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a cervical spine disorder, to include on a secondary basis.

5.  Entitlement to service connection for neurogenic bladder, to include on a secondary basis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1958 to July 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2012, the Veteran filed a notice of disagreement (NOD). The RO issued a statement of the case (SOC) in August 2016, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in August 2016.

In February 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

Tinnitus and Hearing Loss

The Veteran contends, in essence, that he developed tinnitus and bilateral hearing loss as the result of constant noise exposure during service.  Specifically, the Veteran maintains that he was exposed to hazardous noise as the result of his military occupational specialty (MOS) as a boiler room technician.  He relates that his MOS exposed him to constant hazardous noise aboard the ship, and that he was not provided hearing protection during service.  It is the Veteran's contention that he noticed diminished hearing and ringing of his ears once he was aboard the ship for "a year or two, or maybe longer."

In addition, the service treatment records include a September 1958 report of medical examination upon entrance and a July 1972 report of medical examination upon separation, both of which reveal normal hearing based on whispered voice scores of 15 out of 15.

The Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as a boiler room technician involved a high probability of noise exposure during service.  In-service exposure to excessive noise is therefore consistent with the circumstances of the Veteran's duties in service.  See 38 U.S.C. 1154(a); 38 C.F.R. 3.102.

The Veteran was afforded a VA examination in June 2012.  The results of this examination reveal that the Veteran currently has tinnitus and a bilateral hearing disability (bilateral sensorineural hearing loss) in accordance with VA standards.  See 38 C.F.R. § 3.385.  Following examination, the examiner concluded that she could not provide a medical opinion, regarding the etiology of the Veteran's hearing loss or tinnitus without resorting to speculation.  As a rationale for that conclusion, the examiner commented that the Veteran had a history of civilian noise exposure, noting that the Veteran worked in a noisy environment, within a factory, for 23 years where he wore ear plugs, and further explained that due to the different sources of noise exposure, a medical opinion could not be provided without resorting to speculation.  The examiner also stated that there were no records of entry and exit tests with frequency specific thresholds. 

The Veteran was last afforded a VA examination six years ago, and the Board finds the June 2012 medical opinion requires additional clarification.  While the VA examiner addressed the Veteran's exposure to loud noise in his post-service civilian occupation, the examiner did not tailor the opinion to address whether the in-service noise exposure is related in any way to the Veteran's currently bilateral hearing loss disability and tinnitus.  As such, a remand for an examination and opinion is warranted.

Lumbar Spine 

The Veteran contends that his lumbar spine disability is related to military service, and results from lifting heavy equipment, the performance of other physical duties as a part of his MOS, and a fall he sustained on the deck plane while on active duty.

At the February 2018 Board hearing, the Veteran testified that he did not seek treatment for his back injury while in service because he was afraid that he would get into trouble.  The Veteran further testified that he sought treatment right after separation at a VA Medical Center in Indianapolis, Indiana, but alleges that VA lost his records.  He also stated that he sought treatment at a private back specialist upon separation.  It is also the Veteran's contention that he has copies of the MRI that was performed by the private specialist and that it was documented by his doctor that he had a lower back problem.  More specifically, the Veteran testified that he has degenerative disc disease of the lumbar spine.  In regard to the private records, the Veteran testified that he had access to them.  His wife, however, testified that she was not aware as to whether the records were still available because the doctor was no longer in practice.  It does not appear that any attempts were made to retrieve either the VA records or the private treatment record that the Veteran referenced during the hearing.  On remand, such records, if available, should be associated with the claims file. 

The Veteran also identified that he received medical treatment for his back by a private physician, Dr. C.C., from 1998 to 2011.  However, the records submitted were dated between 2008 and 2012.  Thus, it is unclear to the Board whether there are additional outstanding records.  As such, on remand, these records should also be associated with the claims folder.

Cervical Spine 

The Veteran contends that he entitled to service connection for a cervical spine condition, to include as secondary to a lumbar spine condition.

During the February 2018 Board hearing, the Veteran testified that the issues that he had with his lower back occurred at the same time as his neck issues, and that it is his belief that his neck issues were caused by the same set of circumstances that caused his back issue, to include the heaving lifting of equipment while in service and other physical activities associated with his MOS.  The Veteran further testified that he has a current diagnosis of degenerative disc disease of the cervical spine and that this condition was diagnosed by the same private specialist who treated and diagnosed his back condition.  It is also the Veteran's contention that he has copies of the MRI that was performed.  In regard to the treatment records, as indicated above, the Veteran testified that he had access to those records.  His wife, however, testified that she was not aware as to whether the records were still available because the doctor was no longer in practice.  Again, it does not appear that any attempts were made to retrieve either the VA records or the private treatment record that the Veteran referenced during the hearing.  On remand, such records, if available, should be associated with the claims file. 

The Veteran also identified that he received medical treatment for his neck by a private physician, Dr. C.C., from 1998 to 2011.  However, the records submitted were dated between 2008 and 2012.  Thus, it is unclear to the Board whether there are additional outstanding records.  As such, on remand, these records should also be associated with the claims folder.

Neurogenic Bladder 

The Veteran contends that he is entitled to service connection for a neurogenic bladder, to include as secondary to a lumbar spine condition.

At the February 2018 Board hearing, the Veteran testified that he believes that his bladder condition is the result of his lumbar spine condition.  The Veteran further testified that he previously had problems emptying his bladder and that he currently empties his bladder on a frequent basis.  The Veteran also testified that he currently has prostate cancer.  As such, the neurogenic bladder claim is extricably intertwined with the low back claim, and at this time the Board will defer its appellate consideration of the neurogenic bladder claim 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify the (VA and non-VA) provider(s) of any and all evaluations and/or treatment he has received for his hearing loss, tinnitus, low back, cervical spine/neck, and neurogenic bladder, and to provide authorizations for VA to obtain records of any such private treatment, to specifically include the private treatment records of Dr. C.C. dated from 1998 to 2008.  Obtain for the record complete clinical records of all pertinent evaluations and/or treatment (records of which are not already associated with the record) from the provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to VA's request for identified records sought, the Veteran must be notified, and reminded that ultimately it is his responsibility to ensure that private records are received.

2.  Obtain and associate with the record all outstanding VA treatment records documenting treatment for the low back and cervical spine (neck), for the period from October 1964 to present, from the Indianapolis, Indiana VA Medical Center.  If such records have been destroyed and/or are irretrievably lost, it must be so certified for the record, and the Veteran should be notified.  The scope of the search must be noted in the record (along with a description and explanation for the negative results, e.g., record of unavailability).

3.  After instructions (1) and (2) are completed, the AOJ should schedule the Veteran for a VA audiology examination to determine the nature and cause of his tinnitus and bilateral hearing loss.  The examiner must review the Veteran's electronic records, including this Remand. 

In conducting an examination, the examiner should be informed that the record evidence is sufficient to establish that the Veteran was exposed to excessive noise during his active military service as a boiler room technician.

Given the Veteran's exposure to excessive noise in service, the examiner is asked to respond to the following:

a.  What is the estimated noise level, in decibels, from a duty MOS of a boiler room technician?

b.  Given such estimated noise level, how much exposure, in terms of minutes and/or hours, could the ears tolerate before acoustic damage occurs?

c.  Given the information from questions (a) and (b) above, and given the particulars of this Veteran's medical history, is it at least as likely as not (50 percent or greater probability) that the Veteran's in-service exposure to excessive noise caused any acoustic damage that has resulted in, or is related to, any bilateral hearing loss disability that he now has?  In responding to this question, the examiner is to consider and discuss the Veteran's high probability of exposure excessive noise during active duty from October 1958 to October 1964 as a boiler room technician in the Unites States Navy.

d.  Given the information from questions (a) and (b) above, and given the particulars of this Veteran's medical history, is it at least as likely as not (50 percent or greater probability) that the Veteran's in-service exposure to excessive noise caused any acoustic damage that has resulted in, or is related to, any diagnosis of tinnitus that he now has?  In responding to this question, the examiner is to consider and discuss the Veteran's high probability of exposure excessive noise during active duty from October 1958 to October 1964 as a boiler room technician in the Unites States Navy.

e.  Is it at least as likely as not (50 percent or greater probability) that any diagnosis of tinnitus is related to, or associated with, the Veteran's bilateral hearing loss disability?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply in this case, which may reasonably make clear the medical guidance in the study of this case.

4.  Then, the AOJ should review the record, conduct any additional development deemed necessary (including any other VA examinations if required), and readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




